8-DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: In ¶0032 and ¶0033 the specification states a/the start/startup “condition is detected in block 110” (emphasis added).  However block 110 is “power down ECU(s)” and block 108 it the detection/decision block.  Therefore, the Examiner believes ¶0032 and ¶0033 should be referring to block 108.  
Appropriate correction is required.
 
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 use the language “comprising one or more of...or polling”. It is unclear if this language is meant to be a Markush group because of the use of the terms “comprising” and “or” make the grouping indefinite (see MPEP 2173.05(h) “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”).  The open ended language makes it unclear what elements are needed to read on the claim. 
Claims 4-6, 11-13, and 17-20 depend from the Markush groups of claims 3, 10, and 17, and are rejected for the same reason.  The Examiner further notes that although dependent claims 4-6, 11-13, and 17-20 recite additional limitation they are further describing elements of an open ended group that would not be needed to read on the claims.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0080793 (Song).
With respect to claims 1, 8, and 15
Song discloses: A method/device/non-transitory computer readable storage medium (see at least Fig 3) comprising: a processor see at least Fig 1; #100; and ¶0027); and a storage medium for tangibly storing thereon program logic for execution by the processor (¶0043), the stored program logic causing the processor to execute the steps of:
detecting a triggering of a pre-booting condition (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038; Discussing pre/warm booting when a person is detected in a chair.) based on one or more interactions with a vehicle (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038; Discussing detecting a person in a chair.); 
transmitting a power-on signal to at least one electronic control unit (ECU) in the vehicle (see at least Fig 1 and 3; #130, #210, #220, #230, #120, and S322-324; and ¶0025, ¶0030, and ¶0038-39; Discussing pre booting control units.), the at least one ECU operating in a low-power state (see at least Fig 1 and 3; #130, #210, #220, #230, #120, and S322-324; and ¶0025, ¶0030, and ¶0038-39; Discussing preparing control units to be booted.); and 
fully booting the at least one ECU upon determining that the vehicle has been started (see at least Fig 1 and 3; #140 and S325-326; and ¶0023, ¶0025, ¶0031, and ¶0039; Discussing booting the system when the vehicle is started.). 
With respect to claims 2, 9, and 16
Song discloses:
powering off the at least one ECU upon determining that the vehicle has not been started (see at least Fig 3; S325 and S300; and ¶0031 and ¶0039; Discussing returning to the initial state if the vehcile is not started within a preset time.).
With respect to claims 3, 10, and 17
Song discloses:
the detecting a triggering of a pre-booting condition comprising one or more of: detecting a door unlock signal; detecting a change in weight of a seat of the vehicle; detecting a person nearby to the vehicle; detecting an over-the-air command received by an ECU of the vehicle; or polling a behavioral model using the current day and time (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038; Discussing detecting a person in a chair.  The Examiner notes that because of the Markush group only one of “detecting a door unlock signal; detecting a change in weight of a seat of the vehicle; detecting a person nearby to the vehicle; detecting an over-the-air command received by an ECU of the vehicle; or polling a behavioral model using the current day and time” is needed to read on the claim”.  Also see the 35 U.S.C. §112(b) rejection above ).
With respect to claims 5, 12, and 19 
Song discloses:
the detecting a change in weight of a seat of the vehicle comprising detecting if a current weight exceeds a pre-determined threshold (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038; Discussing if a weight in a seat is above a threshold.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the combination of KR 10-2014-0080793 (Song) in view of US 2019/0077261 (Choi et al.).
With respect to claim 4, 11, and 18
Song does not disclose:  
the detecting a door unlock signal comprising: 
detecting if a driver's side door received the door unlock signal and pre-booting critical driver ECUs in response; detecting if a passenger door received the door unlock signal and pre-booting additional ECUs in response; or detecting if a trunk received the door unlock signal and delaying pre-booting of an ECU in response.
However as claimed it appears this limitation is not needed to read on the claimed invention because Song teaches a seat sensor to detect a person (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038) and therefore modifying the element of “detecting a door unlock signal” does not change the rejection.  
Additionally Choi teaches:
the detecting a door unlock signal comprising: detecting if a driver's side door received the door unlock signal and pre-booting critical driver ECUs in response; detecting if a passenger door received the door unlock signal and pre-booting additional ECUs in response; or detecting if a trunk received the door unlock signal and delaying pre-booting of an ECU in response (see at least Fig 8; S100; and ¶0053).
Therefore even if this claim was found to further limit the claims, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Song by pre-booting when an unlock command is received as taught by Choi because doing so would allow the system to better respond to a booting operation.  Thus making the system more user friendly.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the combination of KR 10-2014-0080793 (Song) in view of US 2018/0018179 (Scheufler et al.).
With respect to claims 6, 13, and 20
Song does not disclose:
the polling a behavioral model using the current day and time comprising continuously updating a time-based predictive model based on historical start times of the vehicle and pre-booting the at least one ECU upon determining that the current time is predicted by the time-based predictive model to correspond to a start time of the vehicle.
However as claimed it appears this limitation is not needed to read on the claimed invention because Song teaches a seat sensor to detect a person (see at least Fig 1 and 3; #110, S300, and S321; ¶0009, ¶0025, ¶0027-30, and ¶0038) and therefore modifying the element of “polling a behavioral model” does not change the rejection.
Additionally Scheufler teaches:
the polling a behavioral model using the current day and time comprising continuously updating a time-based predictive model based on historical start times of the vehicle and pre-booting the at least one ECU upon determining that the current time is predicted by the time-based predictive model to correspond to a start time of the vehicle (see at least Fig 3; #300; and ¶0035).
Therefore even if this claim was found to further limit the claims, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Song by pre-booting based on a behavioral model that is based on the current day and continuously updated as taught by Scheufler because doing so would allow the system to better respond to a booting operation.  Thus making the system more user friendly.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KR 10-2014-0080793 (Song) in view of US 2018/0018179 (Scheufler et al.).
With respect to claim 7, 14, and 21
Song does not specifically teach:
further comprising storing and updating a set of pre-boot timing characteristics, the pre-boot timing characteristics controlling the timing of pre- booting the at least one ECU. 
However Scheufler teaches:
further comprising storing and updating a set of pre-boot timing characteristics (see at least Fig 3 and 4; #300 and #418-424; and ¶0035-40), the pre-boot timing characteristics controlling the timing of pre- booting the at least one ECU (see at least Fig 3 and 4; #300 and #418-424; and ¶0035-40; Discussing looking at user characteristics to determine what is pre-booted.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Song by storing and updating a set of pre-boot timing characteristics, the pre-boot timing characteristics controlling the timing of pre- booting the at least one ECU, as taught by Scheufler, because doing so would allow the system to better prepare for a specific user (see at least Fig 3 and 4; #300 and #418-424; and ¶0035-40).  Thus making the system more responsive and easier to use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661